Case 1:18-cr-O0606-DKC Document 25 Filed 06/25/20 Page 1of5

 

 

= <a tiled Stele District cot
7 —— occ _——— FEED
a.

 

 

 

JUN 25 U20C>“ a ¢ bal
By ENTRIORE Oat

CES RET oF MITA

 

DEFvT¥
Rone dene DC

 

 

y Case Abibec

 

unided Stedes of Pine rico.

 

Nevion.

 

Tee Bema) Reo 1 yor Belen

 

 

Now comes tre deenak Remidwhibener ST

 

AA. Mark. Ven Bove Mh be Tee week te Amend 4

 

 

defendants Sentence fram 36-37 menths to Hetfiniey Halse o-

 

ame. Dedemhon per —Release, The Theat ig A Weticon| Hath feodimnic —

 

 

The iss_toftinasfit=IA_tted is trda_the Loca Shes, —
toa Feder iiSan-in.c Jevaste¥ing Wo} het belts e105

 

 

IMAectea Bee ot AY Ber, Able toScrial distanté.. Especily

 

foc pase wath health Sables Such AS tHe delendent hits
| Layton bg SeiucS_ ond lege Ce Shere! —

 

Mout To he wantts wan be WcSe So Wwese. TI

 

 

[Hes yews of Tavechian 220. on bis pen ok Cul

  

 

  

 

 

The Defendoak ged Luis _dolfend.
[Reser Been centered vet Witch he “Wickes TD he dene 50 _

 

Hye rasa tree Aeriwecd wit ‘Ws Vie. The defentoat Hes A

 

bs (reek femuly Suppect ond. L Lediecs te Sopa Otte from

 

I o£ Wis Lemmon ynnembers and frends, CDE cay hes

 

‘Wade Seb detes ‘ee Cora —l4 tosh ns due. t0_A Sees-

 

 

 

 

[Zowedt, heiag Cond—I4 ar Mey Hove Lovid/4 f
Case 1:18-cr-O0606-DKC Document 25 Filed 06/25/20 Page 2o0f5

 

 

The _Aefenkent wcdival Rewccd bas heen Requaled TEC AS,”
or Nola. The dedendant ig_0n_ 5 ot b Adlerend med, cadres
Wal_tee ro mwedsea\ Records. This defend mck

 

 

 

2 2 Be_halest 0 Honcrereakon ot Helliaoy HaSe 7 Ta fngh

 

The Tenndnec_oF has Shor Sentente The He eg.

 

Shakeuend of facts ¢

 

 

The CD, With De, Bathe faucet pik a Tnkanehen de the

 

State. and Federal Covermert Gunselioes to tila ,and thar? Phase

 

 

who Act imesh Vaylnerebe. The Cie dexnbe Elements thet
Hhose_\who_Act_tngst_efedd And cad be tedel HF avhes the

 

Vicas.( 1) peepie aes 56 (2) pele who havc Atak desase (3)

 

 

1 Whe hour die Bicikes 4) Thise who hove High Bled) prawre x

 

 

(5), These_wina eve _ginrer Comme Lact Asseers thet offer! vhe_

 

inmune_SVStean, The deferdoot hes (2) of =the. 5 CebepneS.

 

The. defndent-ys 14 yeets.old_wet Very « Sera Se i2urs thet

 

 

he keep tess. wo -off-anden, Sense Ager, 2020 have been /

 

 

, ves high Blad_presuce ED_and ait of medic, Las ee |

| OE Hosp.tnl. “The Defendeat Cen Ait SoM D&teote et

 

Pi Arun other. af This _neleakat es to fooled the.

 

Uncus, ie be fetal By the Cdc_torfeonehon.a Gg The

 

\DeSendoat Goes Ip ty Shick A+ tes And Go Pade

 

very Seco, Séinus. ths Al Neches Makes 1+ herd Be Ain

 

‘+o toctadh - Ad times, Allergies Makes Cas

 

and Sneeze ,. They Ace Lond [4 Symp}emS So TF

 

 

 

 

 

 

Scects. Ifa When i Pt _heppens. Gg Fand ty tel_ him, The.

 

“ve Yeshos, bg sve) Ts. hesans This. wodth Shows stra fo

 

| Peeper sesthes poche fer covd-/9 Fn 8 _z THUS ty tnesybad £

 

 

 
Case 1:18-cr-O0606-DKC Document 25 Filed 06/25/20 Page 3 of 5

 

On _cvily of olf The

 

 

_ lese dest oS AN Tesizd fy Path mone
Pulive ter A a as fel ieee)

 

 

Hes Moe tes 50% of bis tore on “HD Witch be pli

 

Cunty te__Josk Yeo 24. Hes boon Se 0

 

 

 

I ad A lhwe petenhca Hearne oc

hyease_Gne. by Law), Byiew “The. leLabod- hes sb Love coe

 

ond he was PeLe€ Seut_ che Or der t_s0 UP te ne

 

 

 

By he Sok, flare olbre. The deRodent wishes trheye

 

 

 

 

 

 

 

 

 

 

| A ant Aa fn Set

WAl\ Kile p_¢ Ca b— IK releese Ichen Aso A Mibto fac

 

 

 

The Hime Dekeahtn Heesay ted he Was Aer Cro us

Lise te ln hk ee ete ae —

 

 

 

 

 

 

 

 

 

 

dao es hie

 

 

 

 

 
a)

Case 1:18-cr-O0606-DKC Document 25 Filed 06/25/20 Page 4 of 5

Conculsion

 

Because of the. Aledrere|_Pondiciod the iS cfeeyns the

 

 

Federe\ PSA System Th. & Senals wey. Cound-/4 cute)

 

Re fatal fea ‘tess defndaad Lh he twes ty ke in keel
nite This Vics bese on fec$8 re thre chr, “With The

 

 

_ befendanks medica) Hetty Well document Ton medice.! Meares.

 

The CY Guslblines And Reccondadicns, thi'sdedendon+ Ack |

Hunbley_, Creat this_matico_b/tth el! die peat SID

 

tncarccmbog the « detenlents Hes tul y teken Sepals Shee

 

 

40. Proce for Sweessfu)| Releste Peck Pio Ai LG Comnuord
The DeRadend Hes ves Y very Sheng Sipenct Aeputrk

 

ted will truly help tHe_detencead fot be Sutcessb}

 

 

with has Knaueto the Cacts_,This. Nehow] Poodecmce« er]

 

The defendoats Health The defenbats Mere then S0¢ 06
bis plea_—n > Huey Now Ask this curt W Grent

 

 

This_imchion_And Help protadt The_defendemks Hlth Melthand Slot.

 

OD. Ths Neheck | COSIS.. Thank YOU..02

 

 

 

_Res nelly betel

 

Sot re

 

Le, Madson aS?

 

LL mets Wd

 

Roeblabetloron 5 4

 

 

 

 

 

 

 
_ Case 1:18-cr-O0606-DKC Document 25 Filed 06/25/20 Page 50f5

Statement of Lets,

 

 

 

Th%s, nebo was Sent TO The .3 Poche’, COHEL ek Lane — _

| Posecutac ofie.? Feder \ Svcten

 

 

 

is Lettien Federal nmedes Go pue Th Zasde/4 with, GAP Mbt
Seneves and Abn — Véolendt C Choepes Cw Heong on_Honé. dabenOin

 

 

and Hatfwer} Huusee, The Defendant has 4 light Sendenye he's icing
A ver ay Me light Sentenes The Reread fils ai of Phe.

 

 

Ths ags__“The Fédece| _Sysdemns_.S aS Mine — le

 

Charme, Healthy issues, JisitSeniente, cad
Taye Diba ias-ened Ins stint eongh Mesa

 

 

 

A Risk yo The. Commonity MAN nor 1S The. 4
Rick +6 hun. Ther. Ant. , olen Costs ob Thos Wis uel

 

 

Wi ade peale Ace dieioMourr te Weckd., This 15. SiS Sena “ery
SenaS and The__defendent-15 Ad _ bsk mae onde)

 

 

Then Hoane or Hebi fpuse. Pleese listen 36 Hus wedder-

 

 

end Greot This madhen of The dekokott Release [yee
TA Lord 1% OD Howe. helenbhca op Helfivey Hessé. The

 

 

Defendont dees. Dot Lite. En a Vidhent Commaity be hheld
Re or o. Car: Briss Fram Ais Risk’s at Danger and Wl)

 

 

Nie be. «hie o_| pve. Aye tn Home, me Denhar. The pinceude tie.

 

 

LAN +ey_40 ie lest Bile Bil Ihe bebo teaghon

Ay | won Risk AL AN. Dlease: Qeot let The Paserube ofthe

 

 

( US. The Rosen TR Mie Grent The $a. Theok Yes

 

The detenter! hes Comet Sipps System and At of-ems
Soper’ System, They've A wee fedtecs tec Hava toh?

 

 

ese Date Witch He Hes, Reedsy ta. Show Thea

 

 

 

 

 

 

 

_ Sash bl I Reeidbdenec
Rom etutonor FZ
